MANDATE

THE STATE OF TEXAS

TO THE 229TH JUDICIAL DISTRICT COURT OF DUVAL COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 25, 2015, the cause upon appeal to
revise or reverse your judgment between

Peter Barton, Appellant

V.

Ana Lisa Garza, Appellee

No. 04-14-00207-CV and Tr. Ct. No. DC-12-308

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, the
judgment of the trial court is AFFIRMED. It is ORDERED that Appellee Ana
Lisa Garza recover her costs of this appeal from Appellant Peter Barton.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 3, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00207-CV

                                             Peter Barton

                                                     v.

                                            Ana Lisa Garza

          (NO. DC-12-308 IN 229TH JUDICIAL DISTRICT COURT OF DUVAL COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
REPORTER'S RECORD                 $578.00   PAID            HECTOR GONZALEZ, PLAINTIFF'S ATTORNEY
MOTION FEE                         $10.00   E-PAID          HECTOR GONZALEZ
MOTION FEE                         $10.00   E-PAID          HECTOR GONZALEZ
FILING                            $100.00   E-PAID          HECTOR GONZALEZ
INDIGENT                           $25.00   E-PAID          HECTOR GONZALEZ
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          HECTOR GONZALEZ
STATEWIDE EFILING FEE              $20.00   E-PAID          HECTOR GONZALEZ
MOTION FEE                         $10.00   E-PAID          DARRELL BARGER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 3, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853